

117 HR 1733 IH: Revitalizing the Economy of Coal communities by Leveraging local Activities and Investing More Act of 2021
U.S. House of Representatives
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1733IN THE HOUSE OF REPRESENTATIVESMarch 10, 2021Mr. Cartwright (for himself, Mr. Rogers of Kentucky, Mr. Beyer, Mr. Thompson of Pennsylvania, Mr. Foster, Mr. Blumenauer, Mr. Yarmuth, Mr. Grijalva, Mr. Fitzpatrick, Ms. DeGette, Ms. Brownley, Mr. Lamb, Ms. Norton, Mr. Gallego, Mr. Connolly, Mr. Case, Ms. Jackson Lee, Mr. McKinley, Mrs. Axne, Mrs. Bustos, Mr. Lowenthal, Mr. Brendan F. Boyle of Pennsylvania, Ms. Schakowsky, Mr. Johnson of Ohio, Mr. Quigley, Ms. Wild, Ms. Houlahan, Ms. Sewell, Mr. Huffman, Mr. Sires, Mr. Meuser, Mr. Cohen, Mr. Bowman, and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Surface Mining Control and Reclamation Act of 1977 to provide funds to States and Indian tribes for the purpose of promoting economic revitalization, diversification, and development in economically distressed communities through the reclamation and restoration of land and water resources adversely affected by coal mining carried out before August 3, 1977, and for other purposes.1.Short titleThis Act may be cited as the Revitalizing the Economy of Coal communities by Leveraging local Activities and Investing More Act of 2021 or the RECLAIM Act of 2021.2.Economic revitalization for coal country(a)In generalTitle IV of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.) is amended by adding at the end the following:416.Abandoned mine land economic revitalization(a)PurposeThe purpose of this section is to promote economic revitalization, diversification, and development in economically distressed mining communities through the reclamation and restoration of land and water resources adversely affected by coal mining carried out before August 3, 1977.(b)In generalFrom amounts deposited into the fund under section 401(b) before October 1, 2007, and not otherwise appropriated to the extent such funds are available, $200,000,000 shall be made available to the Secretary, without further appropriation, for each of fiscal years 2022 through 2026 for distribution to States and Indian tribes in accordance with this section for reclamation and restoration projects at sites identified as priorities under section 403(a): Provided, That if less than $200,000,000 is available in any fiscal year to the Secretary, such remaining amount shall be made available to the Secretary, without further appropriation, and such fiscal year shall end distributions made available under this section.(c)Use of fundsFunds distributed to a State or Indian tribe under subsection (d) shall be used only for projects classified under the priorities of section 403(a) that meet the following criteria:(1)Contribution to future economic or community development(A)In generalThe project, upon completion of reclamation, is intended to create favorable conditions for the economic development of the project site or create favorable conditions that promote the general welfare through economic and community development of the area in which the project is conducted.(B)Demonstration of conditionsSuch conditions are demonstrated by—(i)documentation of the role of the project in such area’s economic development strategy or other economic and community development planning process;(ii)any other documentation of the planned economic and community use of the project site after the primary reclamation activities are completed, which may include contracts, agreements in principle, or other evidence that, once reclaimed, the site is reasonably anticipated to be used for one or more industrial, commercial, residential, agricultural, or recreational purposes; or(iii)any other documentation agreed to by the State or Indian tribe that demonstrates the project will meet the criteria set forth in this subsection.(2)Location in economically distressed community affected by recent decline in mining(A)In generalThe project will be conducted in a community—(i)that has been adversely affected economically by a recent reduction in coal mining related activity, as demonstrated by employment data, per capita income, or other indicators of economic distress; or(ii)(I)that has historically relied on coal mining for a substantial portion of its economy; and(II)in which the economic contribution of coal mining has significantly declined.(B)Submission and publication of evidence or analysisAny evidence or analysis relied upon in selecting the location of a project under this subparagraph shall be submitted to the Secretary for publication. The Secretary shall publish such evidence or analysis in the Federal Register within 30 days after receiving such submission.(3)Stakeholder collaboration(A)In generalThe project has been the subject of project planning under subsection (g) and has been the focus of collaboration, including partnerships, as appropriate, with interested persons or local organizations.(B)Public noticeAs part of project planning the public has been notified of the project, including not less than 45 days before submission of the project to the Office of Surface Mining Reclamation and Enforcement, the State or Indian Tribe has published notice of the proposed project in local newspapers of general circulation, on the Internet, and by any other means considered desirable by the Secretary, and has provided an opportunity to request a public meeting convened in a community near the proposed project site.(C)Electronic notificationThe State or Indian tribe established a way for interested persons to receive electronically all public notices issued under subparagraph (B) and any written declarations submitted to the Secretary under paragraph (5).(4)Eligible ApplicantsThe project has been proposed by entities of State, local, county, or tribal governments, or local organizations, and will be approved and executed by State or tribal programs, approved under section 405 or referred to in section 402(g)(8)(B) which may include subcontracting project-related activities, as appropriate.(5)WaiverIf the State or Indian tribe—(A)cannot provide documentation described in paragraph (1)(B) for a project conducted under a priority stated in paragraph (1) or (2) of section 403(a), or(B)is unable to meet the requirements under paragraph (2), the State or Indian tribe shall submit a written declaration to the Secretary requesting an exemption from the requirements of those subparagraphs. The declaration must explain why achieving favorable conditions for economic or community development at the project site is not practicable, or why the requirements of paragraph (2) cannot be met, and that sufficient funds distributed annually under section 401 are not available to implement the project. Such request for an exemption is deemed to be approved, except the Secretary shall deny such request if the Secretary determines the declaration to be substantially inadequate. Any denial of such request shall be resolved at the State’s or Indian tribe’s request through the procedures described in subsection (e).(d)Distribution of funds(1)States(A)In generalFrom the amount made available in subsection (b), the Secretary shall distribute $195,000,000 annually for each of fiscal years 2022 through 2026 to States and Indian tribes that have a State or tribal program approved under section 405 or are referred to in section 402(g)(8)(B), and have not made a certification under section 411(a) in which the Secretary has concurred, as follows:(i)Four-fifths of such amount shall be distributed based on the proportion of the amount of coal historically produced in each State or from the lands of each Indian tribe concerned before August 3, 1977.(ii)One-fifth of such amount shall be distributed based on the proportion of reclamation fees paid during the period of fiscal years 2012 through 2016 for lands in each State or lands of each Indian tribe concerned.(B)Supplemental fundsFunds distributed under this section—(i)shall be in addition to, and shall not affect, the amount of funds distributed to States and Indian tribes under section 401(f) and section 411(h)(2); and(ii)shall not reduce any funds distributed to a State or Indian tribe by reason of the application of section 402(g)(8).(2)Additional funding to certified states and indian tribes(A)EligibilityFrom the amount made available in subsection (b), the Secretary shall distribute $5,000,000 annually for each of the five fiscal years beginning with fiscal year 2022 to States and Indian tribes that have a State program approved under section 405 and have made a certification under section 411(a) in which the Secretary has concurred.(B)Application for fundsUsing the process in section 405(f), any State or Indian tribe described in subparagraph (A) may submit a grant application to the Secretary for funds under this paragraph. The Secretary shall review each grant application to confirm that the projects identified in the application for funding are eligible under subsection (c).(C)Distribution of fundsThe amount of funds distributed to each State or Indian tribe under this paragraph shall be determined by the Secretary based on the demonstrated need for the funding to accomplish the purpose of this section.(3)Reallocation of uncommitted funds(A)Committed definedFor purposes of this paragraph the term committed—(i)means that funds received by the State or Indian tribe—(I)have been exclusively applied to or reserved for a specific project and therefore are not available for any other purpose; or(II)have been expended or designated by the State or Indian tribe for the completion of a project;(ii)includes use of any amount for project planning under subsection (g); and(iii)reflects an acknowledgment by Congress that, based on the documentation required under subsection (c)(2)(B), any unanticipated delays to commit such funds that are outside the control of the State or Indian tribe concerned shall not affect its allocations under this section.(B)Fiscal year 2026For fiscal year 2026, the Secretary shall reallocate in accordance with subparagraph (C) any amount available for distribution under this subsection that has not been committed to eligible projects or distributed under paragraph (1)(A), among the States and Indian tribes that have committed to eligible projects the full amount of their annual allocation for the preceding fiscal years.(C)Amount of reallocationThe amount reallocated to each State or Indian tribe under each of subparagraph (B) shall be determined by the Secretary to reflect, to the extent practicable—(i)the proportion of unreclaimed eligible lands and waters the State or Indian tribe has in the inventory maintained under section 403(c);(ii)the average of the proportion of reclamation fees paid for lands in each State or lands of each Indian tribe concerned; and(iii)the proportion of coal mining employment loss incurred in the State or on lands of the Indian tribe, respectively, as determined by the Mine Safety and Health Administration, over the 5-year period preceding the fiscal year for which the reallocation is made.(e)Resolution of secretary’s concerns; congressional notificationIf the Secretary does not agree with a State or Indian tribe that a proposed project meets the criteria set forth in subsection (c)—(1)the Secretary and the State or tribe shall meet and confer for a period of not more than 45 days to resolve the Secretary’s concerns, except that such period may be shortened by the Secretary if the Secretary’s concerns are resolved;(2)during that period, at the State’s or Indian tribe’s request, the Secretary may consult with any appropriate Federal agency; and(3)at the end of that period, if the Secretary’s concerns are not resolved the Secretary shall provide to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an explanation of the concerns and such project proposal shall not be eligible for funds distributed under this section.(f)Acid mine drainage treatment(1)In generalSubject to paragraph (2), a State or Indian tribe that receives funds under this section may use up to 30 percent of such funds as necessary to supplement the State’s or tribe’s acid mine drainage abatement and treatment fund established under section 402(g)(6)(A), for future operation and maintenance costs for the treatment of acid mine drainage associated with the individual projects funded under this section. A State or Indian tribe shall specify the total funds allotted for such costs in its application submitted under subsection (d)(2)(B).(2)ConditionA State or Indian tribe may use funds under this subsection only if the State or tribe can demonstrate that the annual grant distributed to the State or tribe pursuant to section 401(f), including any interest from the State’s or tribe’s acid mine drainage abatement and treatment fund that is not used for the operation or maintenance of preexisting acid mine drainage treatment systems, is insufficient to fund the operation and maintenance of any acid mine drainage treatment system associated with an individual project funded under this section.(g)Project planning and administration(1)States and indian tribesA State or Indian tribe may use up to 10 percent of its annual distribution under this section for costs of administering this section consistent with existing practice under sections 401(c)(7) and 402(g)(1)(C) and the Office of Surface Mining Reclamation and Enforcement Assistance Manual.(2)SecretaryThe Secretary may expend, from amounts made available to the Secretary under section 402(g)(3)(D), not more than $3,000,000 during the fiscal years for which distributions occur under subsection (b) for staffing and other administrative expenses necessary to carry out this section.(h)Deadlines(1)Rules and guidelinesTo the extent necessary to implement this Act, the Secretary shall propose rules or develop guidelines (or both) not later than 90 days after the date of enactment of this section and shall publish them as final rules or guidelines, respectively, not later than 90 days thereafter. Within 60 days after the issuance of any such final rules or guidelines, the Secretary shall distribute the funds under subsection (d).(2)Project proposalsThe appropriate field office of the Office of Surface Mining Reclamation and Enforcement shall—(A)initially review, vet, and approve or disapprove of each project proposal under this section within 45 days after receipt by the field office of the proposal; and(B)issue an authorization to proceed on an approved project within 45 days after receipt by the field office of a request for such authorization from a State or Indian tribe.(i)Report to congressThe Secretary shall provide to the Committee on Natural Resources of the House of Representatives, the Committees on Appropriations of the House of Representatives and the Senate, and the Committee on Energy and Natural Resources of the Senate at the end of each fiscal year for which such funds are distributed a detailed report—(1)on the various projects that have been undertaken with such funds;(2)the extent and degree of reclamation using such funds that achieved the priorities described in paragraph (1) or (2) of section 403(a);(3)the community and economic benefits that are resulting from, or are expected to result from, the use of the funds that achieved the priorities described in paragraph (3) of section 403(a); and(4)the reduction since the previous report in the inventory referred to in section 403(c).(j)Prohibition on certain use of fundsAny State or Indian tribe that uses the funds distributed under this section for purposes other than reclamation or drainage abatement expenditures, as made eligible by section 404, and for the purposes authorized under subsections (f) and (g), shall be barred from receiving any subsequent funding under this section..(b)Clerical amendmentThe table of contents in the first section of the Surface Mining Control and Reclamation Act of 1977 is amended by adding at the end of the items relating to title IV the following:Sec. 416. Abandoned mine land economic revitalization..3.Technical and conforming amendmentsThe Surface Mining Control and Reclamation Act of 1977 is amended—(1)in section 401(c) (30 U.S.C. 1231(c)), by striking and after the semicolon at the end of paragraph (10), by redesignating paragraph (11) as paragraph (12), and by inserting after paragraph (10) the following:(11)to implement section 416; and;(2)in section 401(d)(3) (30 U.S.C. 1231(d)(3)), by striking subsection (f) and inserting subsection (f) and section 416(a);(3)in section 402(g) (30 U.S.C. 1232(g))—(A)in paragraph (1), by inserting and section 416 after subsection (h); and(B)by adding at the end of paragraph (3) the following:(F)For the purpose of section 416(d)(2)(A).; and(4)in section 403(c) (30 U.S.C. 1233(c)), by inserting after the second sentence the following: As practicable, States and Indian tribes shall offer such amendments based on the use of remote sensing, global positioning systems, and other advanced technologies.. 4.Minimum State paymentsSection 402(g)(8)(A) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(g)(8)) is amended by striking $3,000,000 and inserting $5,000,000.5.GAO study of use of fundsNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall study and report to the Congress on uses of funds authorized by this Act, including regarding—(1)the solvency of the Abandoned Mine Reclamation Fund; and(2)the impact of such use on payments and transfers under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201) to—(A)States and Indian Tribes for which a certification has been made under section 411 of such Act (30 U.S.C. 1241);(B)States and Indian Tribes for which such a certification has not been made; and(C)transfers to United Mine Workers of America Combined Benefit Fund.6.Payments to certified States not affectedNothing in this Act shall be construed to reduce or otherwise affect payments under section 402(g) of the Surface Mining Reclamation and Control Act of 1977 (30 U.S.C. 1232(g)) to States that have made a certification under section 411(a) of such Act (30 U.S.C. 1240a(a)) in which the Secretary of the Interior has concurred.